ATTORNEY GRIEVANCE COMMISSION                                 IN THE
OF MARYLAND
                                                              COURT OF APPEALS
       Petitioner,
V.                                                            OF MARYLAND

                                                              Misc. Docket AG No. 78

SUZANNE NICOLE HULTHAGE                                       September Term 2017

       Respondent.

                                            ORDER

       Upon consideration of the Joint Petition for Indefinite Suspension by Consent filed

herein pursuant to Maryland Rule 19-736, in which the Respondent admits that sufficient

evidence exists to sustain allegations that she committed professional misconduct in violation

of Rules 1.1, 1.6, 1.16, 3.1 and 8.4(a) and (d) of the Rules of Professional Conduct, it is this

21st day of May, 2018,

       ORDERED, by the Court of Appeals of Maryland, that the Respondent, Suzanne Nicole

Hulthage, be and she is hereby indefinitely suspended from the practice of law in the State of

Maryland, and it is further,

       ORDERED, that the Clerk of this Court shall remove the name of Suzanne Nicole

Hulthage from the register of attorneys in the Court and certify that fact to the Trustees of the

Client Protection Fund of the Bar of Maryland all clerks of all judicial tribunals in this State

in accordance with Maryland Rule 19-742; and it is further

        ORDERED, that the Respondent shall not petition for reinstatement unless and until

she has been deemed fit to practice law by a medical provider acceptable to Bar Counsel.



                                                        /s/ Clayton Greene Jr.
                                                       Senior Judge